DETAILED ACTION
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Calvin Cheng on 3/23/21.

Election/Restrictions
2.	Linking claims 1-10 have been indicated allowable. Thus claims 18-20 are herein REJOINED and the restriction requirement dated 6/9/2020 is herein WITHDRAWN. 

2.	Please amend the claims as follows:

1.	(currently amended)	An apparatus for an amusement park, comprising:
a bogie system configured to move along a ride path;
a platform coupled to the bogie system, wherein the platform is configured to rotate about a guide axis with respect to the bogie system; 
a plurality of seats coupled to a surface of the platform and configured to rotate about the guide axis with the platform;
a sensor configured to detect a position of a seat of the plurality of seats with respect to the platform; and
a controller configured to control rotation of the platform based on the position of the of the plurality of seats.

2.	(currently amended)	The apparatus of claim 1, wherein the platform comprises a slot, and wherein the seat of the plurality of seats is configured to move along the slot with respect to the platform.

3.	(currently amended)	The apparatus of claim 1, wherein the seat of the plurality of seats is rotatably coupled to the platform.

4-5.	(canceled)

6.	(previously presented) The apparatus of claim 1, wherein the sensor is configured to detect a position of the platform with respect to the ride path, and wherein the controller is configured to receive feedback indicative of the position of the platform from the sensor.

7.	(original) The apparatus of claim 6, wherein the controller is configured to control the rotation of the platform about the guide axis based on the feedback from the sensor.

8.	(previously presented) The apparatus of claim 1, wherein the seat of the plurality of seats is coupled to the platform via a gimbal system.

9.	(previously presented) The apparatus of claim 8, wherein the gimbal system is configured to maintain a position of the seat of the plurality of seats with respect to the ride path.

10.	(previously presented) The apparatus of claim 1, comprising:
an interactive component configured to be handled by a guest positioned the seat of the plurality of seats; and
a target positioned along the ride path and configured to be activated by the interactive 
receive feedback from the interactive component, the target, or both upon activation of the interactive component; and 
control the rotation of the platform about the guide axis based on the feedback.

11.	(currently amended)	A system, comprising:
a bogie system configured to direct motion along a ride path;
a platform coupled to the bogie system, wherein the platform is configured to rotate about a guide axis with respect to the bogie system;
a plurality of seats coupled to a surface of the platform and configured to rotate about the guide axis with the platform;
a first actuator configured to rotate the platform about the guide axis; 
a second actuator configured to rotate the platform about a tilt axis, wherein the tilt axis is oriented crosswise to the guide axis;
a sensor configured to determine a position of a seat of the plurality of seats with respect to the platform; and
a controller configured to control the first actuator, the second actuator, or both, based on the position of the seat of the plurality of seats with respect to the platform.

12.	(original) The system of claim 11, wherein the first actuator comprises a gear assembly driven by a motor.

13.	(original) The system of claim 11, wherein the second actuator comprises a pivot assembly having a pivot structure and a plurality of telescoping actuators coupled to the pivot structure.

14.	(previously presented) The system of claim 11, wherein the controller is configured to control the first actuator and the second actuator based on a position of the 

15.	(previously presented) The system of claim 11, wherein the seat of the plurality of seats is rotatably coupled to the platform.

16-17.	(canceled)

18.	(Rejoined) A system for an amusement park, comprising:
a track defining a ride path;
a bogie system coupled to the track, wherein the bogie system is configured to direct motion along the ride path;
a platform coupled to the bogie system, wherein the platform is configured to rotate about a guide axis with respect to the bogie system;
a first seat coupled to a surface of the platform and configured to rotate about the guide axis with the platform; 
a second seat coupled to the surface of the platform and configured to rotate about the guide axis with the platform;
a sensor configured to determine a first position of the first seat, a second position of the second seat, or both with respect to the platform; and
a controller configured to control rotation of the platform based on the first position of the first seat, the second position of the second seat, or both.

19.	(Rejoined) The system of claim 18, wherein the track comprises a dead end, and wherein the bogie system is configured to move toward the dead end in a first direction and away from the dead end in a second direction, opposite the first direction.

20.	(Rejoined) The system of claim 19, wherein the platform is configured to rotate approximately 180 degrees with respect to the bogie system upon reaching the dead end.



22.	(currently amended)	The apparatus of claim 21, wherein each seat of the plurality of seats is configured to move along the respective slot independent from other seats of the plurality of seats.

23.	(currently amended)	The system of claim 11, wherein the platform comprises a third actuator configured to move the seat of the plurality of seats away from the platform, toward the platform, or both.

24.	(currently amended)	The system of claim 23, wherein the seat of the plurality of seats comprises a base having a telescoping segment coupled to the third actuator that enables the seat of the plurality of seats to move away from the platform, toward the platform, or both.


Allowable Subject Matter
3.	Claims 1-3, 6-15 and 18-24 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record fairly teaches an apparatus for an amusement park and system comprising the limitations required by independent claims 1, 11 and 18.  Specifically, the scope of the independent claims requires a bogie system configured to direct motion along a ride path, a platform coupled to the bogie system, wherein the platform is configured to rotate with respect to the bogie system.  A plurality of seats (first and second seats with respect to claim 18) are coupled to a surface of the platform and are configured to rotate with the platform.  A sensor is configured .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Zamperla et al. (US Pub. No. 2006/0154735), Nemeth et al. (US Pat. No. 8,162,768), Wilcox (US Pub. No. 2013/0255530) and Crawford et al. (US Pat. No. 8,313,389).   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Michael D Dennis/
Primary Examiner, Art Unit 3711